Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS


                                No. 17-BG-202


                    IN RE JEJOMAR UNTALAN, RESPONDENT.

       A Member of the Bar of the District of Columbia Court of Appeals
                       (Bar Registration No. 978229)

                       On Report and Recommendation
                  Of the Board on Professional Responsibility
                                (BDN 081-13)
                        (Board Docket No. 15-BD-024)

                          (Decided December 7, 2017)


      Before FISHER and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.


      PER CURIAM: In this case, the Board on Professional Responsibility has

adopted the Ad Hoc Hearing Committee’s uncontested findings that respondent

Jejomar Untalan ignored multiple orders of this court to file a brief in each of

seven separate criminal or juvenile matters in which he had been appointed as

counsel pursuant to the Criminal Justice Act (CJA). The Board has also accepted

the Ad Hoc Hearing Committee’s consideration of certain mitigating evidence:
                                            2


Mr. Untalan’s stress related to marital difficulties; his lack of prior disciplinary

issues; and his steps to voluntarily close his practice, transfer his remaining cases,

and assist in the transfer of client records.




      In light of this record, the Board recommends that this court determine that

Mr. Untalan violated District of Columbia Rules of Professional Conduct 1.1 (a),

1.1 (b), 1.3 (a), 1.3 (b)(1), 1.3 (c), 3.4 (c), and 8.4 (d).     The Board further

recommends that Mr. Untalan be suspended for a period of six months, all but

sixty days stayed in favor of a one-year period of probation subject to the

following conditions: Mr. Untalan shall (1) notify Disciplinary Counsel and the

Board at least ninety days prior to resuming the practice of law; (2) consult with

the D.C. Bar’s Lawyer Assistance Program at least once during the probationary

period and waive confidentiality to allow Disciplinary Counsel to confirm

compliance; (3) undergo an assessment by the D.C. Bar’s Director for the Practice

Management Advisory Service, or his designee, implement any recommendations,

and sign a limited waiver permitting the program to confirm compliance with this

condition and cooperation with the assessment process; (4) not commit any

additional Rule violations during the period of probation; and (5) report to a

practice monitor and waive confidentiality to permit Disciplinary Counsel to

confirm his compliance with the monitoring condition if he resumes the practice of
                                         3


law during the period of probation. Neither Mr. Untalan nor Disciplinary Counsel

has filed an exception to the Board’s Report and Recommendations.




      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”).    We discern no reason to depart from the Board’s

recommendations, particularly in light of our previous determination that the

extended neglect of CJA clients demonstrates a failure to competently, diligently,

and zealously represent one’s clients, and a failure to respond to court orders

interferes with the administration of justice and justifies the discipline

recommended by the Board. See, e.g., In re Murdter, 131 A.3d 355, 357 (D.C.

2016); In re Askew, 96 A.3d 52,60 (D.C. 2014).


      Accordingly, it is


      ORDERED that Jejomar Untalan is hereby suspended from the practice of

law in the District of Columbia for a period of six months, all but sixty days stayed

in favor of a one-year period of probation subject to the following conditions: Mr.
                                        4


Untalan shall (1) notify Disciplinary Counsel and the Board at least ninety days

prior to resuming the practice of law; (2) consult with the D.C. Bar’s Lawyer

Assistance Program at least once during the probationary period and waive

confidentiality to allow Disciplinary Counsel to confirm compliance; (3) undergo

an assessment by the D.C. Bar’s Director for the Practice Management Advisory

Service, or his designee, implement any recommendations, and sign a limited

waiver permitting the program to confirm compliance with this condition and

cooperation with the assessment process; (4) not commit any additional Rule

violations during the period of probation; and (5) report to a practice monitor and

waive confidentiality to permit Disciplinary Counsel to confirm his compliance

with the monitoring condition if Mr. Untalan resumes the practice of law during

the period of probation.




                                                                       So ordered.